DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US Serial No. 2015/0000544).
Regarding claims 1-4, 7; Shiraki et al. teaches a lithographic plate precursor having at least a white substrate and an image recording layer (i.e. laminate) [0027], the white layer preferably contains a fluorescent whitening agent and a white pigment [0038] and the image recording layer comprises an infrared absorbing agent, an onium salt polymerization initiator, a polymerizable compound, and a color forming compound [0128].  Shiraki et al. teaches the white pigment has a particle size preferably from 0.01 to 0.5 microns [0045] (10 nm to 500 nm; the Examiner is interpreting the prior art to mean microns since the white pigment employed in Example 8 has an average particle size of 200 nm; instant claims 3-4) and is employed in an amount of 0.05 to 0.3 g/m2 [0046], preferably 19.6 % by weight [Ex8].  Shiraki et al. teaches the infrared absorbing agent is preferably a dye or pigment having an absorption maximum in a wavelength range from 760 to 1200 nm [0129].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Shiraki et al. fails to explicitly teach the white layer has a value of L* of 35 to 100, a value of a* of -10 to 0, and a value of b* of -35 to 0 in a L*a*b* color coordinate system of CIE 1976.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches In re Spada, MPEP §2112.01, I and II. 
Regarding claim 5; Shiraki et al. teaches the white pigment has a particle size preferably from 0.01 to 0.5 microns [0045] (10 nm to 500 nm), however fails to teach an average primary particle diameter of 50 to 150 is 30% to 60% by mass with respect to the total solid content of the white layer.  The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233; see MPEP §2144.05.  At the time of the invention a person having ordinary skill in the art would have found it obvious to employ a specified amount of white pigment having a specific particle size, and would have been motivated to do so in order to achieve a desired reflectance and/or color.
Regarding claim 6; Shiraki et al. teaches, in the preferred embodiment, a rutile titanium oxide white pigment [Ex8].
Regarding claim 8; Shiraki et al. teaches the infrared absorbing agent is a cyanine dye [Ex8; Ex1].
Regarding claim 9; Shiraki et al. teaches a binder polymer (resin) which comprises hydrophilic groups, for example, hydroxy and carboxyl functional groups (alkali soluble) [0191-0192].

Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US Serial No. 2015/0000544).
Regarding claims 10-11, 15; Shiraki et al. teaches a lithographic plate precursor having at least a white substrate and an image recording layer (i.e. laminate) [0027], the white layer preferably contains a fluorescent whitening agent and a white pigment [0038] and the image recording layer comprises an infrared absorbing agent, an onium salt polymerization initiator, a polymerizable compound, and a color forming compound [0128].  Shiraki et al. teaches the white pigment has a particle size preferably from 0.01 to 0.5 microns [0045] (10 nm to 500 nm; the Examiner is interpreting the prior art to mean microns since the white pigment employed in Example 8 has an average particle size of 200 nm) and is employed in an amount of 0.05 to 0.3 g/m2 [0046], preferably 19.6 % by weight [Ex8].  Shiraki et al. teaches the infrared absorbing agent is preferably a dye or pigment having an absorption maximum in a wavelength range from 760 to 1200 nm [0129].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Shiraki et al. fails to explicitly teach the white layer has a value of L* of 35 to 100, a value of a* of -10 to 0, and a value of b* of -35 to 0 in a L*a*b* color coordinate system of CIE 1976.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, employing white pigments in an amount of 3 to 42% by mass or less, having an average particle diameter of 50 to 300 nm [0020-0023] is suitable for achieving the instant invention, thus achieving the desired L*, a*, and b* values at a specific thickness.  Therefore, the claimed effects and physical properties, i.e. L*, a*, and b* values, would necessarily be achieved by a composition with all the claimed ingredients.  If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes.  See In re Spada, MPEP §2112.01, I and II. 
The Examiner makes note that a “kit” is merely interpreted as a set of articles or components, thus separate components (white composition and infrared shielding composition) prior to forming a laminate read on the required kit.
Regarding claim 12; Shiraki et al. teaches a binder polymer (resin) which comprises hydrophilic groups, for example, hydroxy and carboxyl functional groups (alkali soluble) [0191-0192].
Regarding claim 13; Shiraki et al. teaches the white layer comprises a polymer having repeating units containing at least one ethylenically unsaturated bond [0064] and a photoinitiator [0140].
Regarding claim 14; Shiraki et al. teaches a chain transfer agent [0235].
Regarding claim 16; Shiraki et al. teaches the white pigment has a particle size preferably from 0.01 to 0.5 microns [0045] (10 nm to 500 nm), however fails to teach an average primary particle diameter of 50 to 150 is 30% to 60% by mass with respect to the total solid content of the white layer.  The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233; see MPEP §2144.05.  At the time of the invention a person having ordinary skill in the art would have found it obvious to employ a specified amount of white pigment having a specific particle size, and would have been motivated to do so in order to achieve a desired reflectance and/or color.
Regarding claim 17; Shiraki et al. teaches, in the preferred embodiment, a rutile titanium oxide white pigment [Ex8].
Regarding claim 18; Shiraki et al. teaches the infrared absorbing agent is a cyanine dye [Ex8; Ex1].

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US Serial No. 2015/0000544), as applied to claim 10 above, and further in view of Tomeba (US Serial No. 2015/0372037).
Shiraki et al. renders obvious the basic claimed kit, as set forth above, with respect to claim 10.
Regarding claim 19; Shiraki et al. fails to teach wherein the composition for forming an infrared-shielding layer contains tungsten oxide containing an alkali metal.  Tomeba teaches a solid-state image sensor comprising an infrared cut off filter (i.e. infrared shielding layer) comprising YMS-01A-2 (tungsten oxide fine particle) [0100] as an infrared shielding agent.  Shiraki et al. and Tomeba are analogous art because they are both concerned with the same field of endeavor, namely infrared shielding materials suitable for use in lithography.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add the tungsten oxide fine particle infrared shielding agent, as taught by Tomeba, to the infrared (IR) shielding layer of Shiraki et al., and would have been motivated to do so in order to achieve high light shielding properties with respect to IR light and has low absorbance with respect to visible light; thus achieving high light shielding properties in the IR region and high translucency in the visible region, a suggested by Tomeba [0086].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US Serial No. 2015/0000544).
Regarding claim 20; Shiraki et al. teaches a method for producing a lithographic plate precursor (laminate) comprising forming an image recording layer (sol-gel 2 [0046], preferably 19.6 % by weight [Ex8].  Shiraki et al. teaches the infrared absorbing agent is preferably a dye or pigment having an absorption maximum in a wavelength range from 760 to 1200 nm [0129].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Shiraki et al. fails to explicitly teach the white layer has a value of L* of 35 to 100, a value of a* of -10 to 0, and a value of b* of -35 to 0 in a L*a*b* color coordinate system of CIE 1976.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, employing white pigments in an amount of 3 to 42% by mass or less, having an average particle diameter of 50 to 300 nm [0020-0023] is suitable for achieving the instant invention, thus achieving the desired L*, a*, and b* values at a specific thickness.  Therefore, the claimed effects and physical properties, In re Spada, MPEP §2112.01, I and II. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki et al. (US Serial No. 2015/0000544), as applied to claim 1 above, and further in view of Tomeba (US Serial No. 2015/0372037).
Shiraki et al. renders obvious the basic claimed laminate, as set forth above, with respect to claim 1.
Regarding claim 21; Shiraki et al. fails to teach an optical sensor comprising the laminate.  Tomeba teaches a solid-state image sensor comprising an infrared cut off filter (i.e. infrared shielding layer) comprising YMS-01A-2 (tungsten oxide fine particle) [0100] as an infrared shielding agent.  Shiraki et al. and Tomeba are analogous art because they are both concerned with the same field of endeavor, namely infrared shielding materials suitable for use in lithography.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ the laminate of Shiraki et al. in the solid-state image sensor, since both are suitable directed to the field of lithography.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767